 B & J PLUMBING, INC.B & J Plumbing,Inc., and Hagan Brothers,Inc.andLocalUnionNo. 249,UnitedAssociationofJourneymen and Apprentices of the Plumbing andPipefittingIndustryof the United States andCanada,AFL-CIO. Case 17-CA-3668June 2, 1969DECISION AND ORDERBY CHAIRMAN MCCULI OCH AND MEMBERSFANNING AND JENKINSOn March 14, 1969, Trial Examiner A. NormanSomers issued his Decision in the above-entitledproceeding,findingthattheRespondents,hadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action.assetforthintheattachedTrialExaminer'sDecision.Thereafter, the General Counsel filed anexception to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exception, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer, except as modified herein.THE REMEDYWeagreewiththeTrialExaminer'sRecommendedOrderinsofarasitordersRespondents to recognize the Union as the exclusivebargainingrepresentativeoftheplumbers,pipefitters,and apprentices employed by them onwork performed in Salina, Kansas and vicinity, andtohonortheexistingcollective-bargainingagreementexecutedbyRespondentB& JPlumbing, Inc., and the Union on August 13, 1968,establishing the terms and conditions of employmentof such employees for a 2-year term commencingJuly 1, 1968. However, although it is implicit in hisRecommended Order, the Trial Examiner does notexpressly state that Respondents should be orderedto give retroactive effect to all terms and conditionsof the aforementioned contract, so that the Section8(a)(5) violation herein found may be completelyremediedbyassuring thatRespondents in nomanner profit from their conduct. Accordingly, weshall so modify the Trial Examiner's RecommendedOrder.'Backpay, if any, shall be computed inaccordance with the formula set forth in F.W.Woolworth Company,90 NLRB 289, and shall bear293interest as prescribed in Isis Plumbing&HeatingCo., 138 NLRB716, and all other fringe benefitsshall be paid to the appropriate recipients.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that Respondents, B &J Plumbing, Inc., and Hagan Brothers, Inc., Salina,Kansas,theirofficers,agents,successors,andassigns,shall take the action set forth in the TrialExaminer's Recommended Order, as so modified:1.Substitute the following for paragraph 1(b) ofthe Trial Examiner's Recommended Order:"(b)Refusingtohonorandfullyapply,retroactivelyandprospectively,thetermsandprovisions of the collective-bargainingagreementexecuted on August 13, 1968, by Respondent B & JPlumbing, Inc. and the Union."2.Insert the following as subparagraph (b) ofparagraph 2 of the Trial Examiner's RecommendedOrder,andredesignatethesucceedingsubparagraphs accordingly:"(b) Honor and give retroactive effect, from July1,1968,tothetermsandprovisionsof theaforementionedcollective-bargainingagreement,including but not limited to the provisions relatingto wages and other employment benefits, and, in themannerset forth in this Decision and Order entitled"The Remedy," make whole their employees forlosses, if any, they may have suffered by reason ofRespondents' failure to honor and fully comply withsuch agreement."3.Substitute the following for the second indentedparagraph of the notice to the Trial Examiner'sDecision:WE WILL honor, fully comply with, and giveretroactive effect to all terms and provisions ofthe collective-bargaining agreement signed by B &J Plumbing, Inc. with the said Union on August13,1968, including those provisions relating towages and other employment benefits to makewhole our employees for any losses they havesuffered.'N.L.R.B v. Joseph T Strong, d/b/a Strong Roofing& InsulatingCompany.89 S. Ct 541 (1969);Ray Hopman d/b/a Ray HopmanPlumbing and Heating.174 NLRB No 64.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA.NORMAN SOMERS, Trial Examiner.This case washeard before me in Salina,Kansas on December 4 and 5,1968.'The complaint,issued by the General Counsel onOctober 17on a chargefiled bythe Union September 9,The year is1968 in all instancesexcept where otherwise stated.176 NLRB No. 43 294DECISIONSOF NATIONALLABOR RELATIONS BOARDalleges theviolation of Section 8(aX5) and (1) of the Act,by the refusal of B & J Plumbing, Inc., directly andthrough Hagan Brothers,Inc., its alleged"alter.ego" tobargain collectivelywith the Union as the exclusivebargaining representative of the employees in the unitinvolved, or to honor the collective-bargaining agreementexecuted by B & J Plumbing, Inc., with the Union.' Atthe time set for the opening of the hearing, Boyd Lee,president of Respondent B & J, speaking for himself andhis brother, Charles Lee, president of Respondent Hagan,stated that under arrangements made the preceding daywith their counsel, Respondents would handle the hearingthemselves,but counsel would represent them in thesubsequent steps in the proceeding. Since there had beenno communication from counsel to that effect, theundersigned caused a telephone call to be made toRespondents' counsel so that his (or his firm's) role in thecasemight be clarified.On the telephone, counsel,speaking to the official reporter in this case fortranscription in the record, substantially confirmed thearrangementsexpressedbyIespondents themselves.During the hearing, Boyd Lee, at the counsel table actedasthe"representative"or"counsel"forbothRespondents. He examined and cross-examined witnesses,raised and argued objections and motions, and when allparties rested, he presented oral argument. Though hestated that when the record would be transcribed, theirlawyer would prepare and file the brief, the brief filedbeforeme isinthenameonlyofBoyd Lee, as"RepresentativeoftheRespondent."However,Respondents' counsel (and his firm), pursuant to counsel'sstatement on the telephone,are still retained in the case asattorneysforRespondents.Counsel for the GeneralCounsel too has filed a brief and it has been dulyconsidered along with the brief filed for Respondents.On the entire record (as corrected on an order issued onnotice to all parties) and my observation of the demeanorof the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSB & J Plumbing, Inc. (hereafter B & J), and HaganBrothers,Inc. (hereafter Hagan), are Kansas corpo-ationslocated in Salina,Kansas, and are engaged in plumbingand related operations.' Boyd Lee, president of B & J,admitted that B & J during the period involved, receivedat least $50,000 worth of supplies a year that originate outof the State and that it is engaged in commerce within themeaning of the Act. The commerce jurisdiction over B &J extends to Hagan if the functional relationship of thetwo calls for their being treated as one employer or forthe conclusion that Hagan was an instrument for B & J'sevasion of its bargaining obligation under the Act - amatter to be treated on the merits.'The caption in the complaint reads,"B & J Plumbing, Inc., and itsalter ego Hagan Brothers,Inc." I have stricken the term"its alter ego" inthe caption,since it thereby assumed a matter which calls for decisionwithin the litigation itself.'This includes heating and air conditioning.Boyd Lee testified B & J is(or until recently was) engaged in a limited sense in heating and airconditioning,but that Hagan is engaged in plumbing only(though it maywell at a future time be engaged in heating and air-conditioning as well).The point is that Hagan was established to perform whatever it was that B& J performed in the Salina area. Such work as B & J had performedoutside the Salina area(and by that token outside the coverage of B & J'scontract with the Union,whose geographic jurisdiction is in the Salinaarea only)does not concern us here.11.THE LABORORGANIZATION INVOLVEDThe Charging Party, Local Union No. 249 of thePlumbers UnionAFL-CIO,isa labor organization withinthe meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. IssueThe issue (as suggestedinPart I above) is whetherHagan,a newly-formed corporation, bears with B & J thelatter's liability for disregardingitsbargainingobligationswith the Union, including the contract B & J signed withthe Union for the 2-year termcommencingJuly 1, 1968.B.The Facts1.SynopsisThe principals of B & J are Boyd Lee, its president,and M. J. Martin (sometimes referred to as "Jay"). Theystartedtheenterpriseascopartners,andsinceincorporation (in 1964), have been 50-50 stockowners of B& J and have operated the B & J enterprise together.(Charles, brother of Boyd, was an employee of B & Jsince 1963, and ceased being on B & J's payroll upon thelaterdescribed formation of Hagan.) B & J begancontractualrelationswiththeUnion in 1965. Allnegotiations with the Union on behalf of B & J, includingthe signingof contracts or other agreements, have beenconducted by Boyd Lee. In 1965,B & J signeda contractfor a 1-year term expiring June 30, 1966. This wascoterminous with the 2-year contract customarily signedwith the Union by the plumbing contractors in the Salinaarea that deal with the Union. These plumbing contractorsin the Salina area (7 or 8 in number) negotiate the termsof the contract with the Union together, but they sign thecontract singly, each in a separate document in which theplumbing contractor there is named "the employer." In1966, following such negotiations, B & J signed a 2-yearcontractwiththeUnion expiring June 30, 1968.Negotiations for a succeeding contract to begin July 1,1968, did notculminate in agreementby June 30, and soon July 1, a strike occurredamong thesaid employercontractors in the Salina area, including B & J. On July9, the strike was settled by a "letter of consent" signedwith the Union by all the above-mentioned employercontractors in the Salina area, including B & J; and OnAugust 13,B & J signedthe formal contract for the2-year term running consecutively from the expiration ofthe last prior contract; i.e., from July 1.B & J did not comply with the terms of the 1968contract. At a grievance meeting held September 5, B & Jrejected the grievance, claiming that B & J's entirepersonnelnowworkedforHagan.Haganwasincorporated on July 2, the day after the strike began. Itsincorporators were Boyd Lee and M. J. Martin, and alsoCharles Lee, younger brother of Boyd, and until June 28an employee of B & J. Charles Lee was named presidentof Hagan. On June 28, before the actual incorporation ofHagan and when the then current contract had a few daysto run, Boyd Lee, for B & J, and Charles Lee, for Hagan,signed a paper, prepared by Boyd Lee, under which B & Jturned over to Hagan the "house plumbing contracts" and'N.L R.B. v. Jordan Bus Company.380 F 2d219 (C.A.10), and casescited B & J PLUMBING, INC.295its accounts receivable on work already performed by B &J, as well as all tools and equipment.None of this was mentioned to the Union. On July 2,thedayHagan was incorporated, Charles Lee sawWilliam Bachofer,business manager of the Union, at hisoffice.Charles said he wanted to give up his union card,and told Bachofer he was setting up his own plumbingshop, and though he was finishing some house plumbingcontracts of his brother's, he assured Bachofer that hiswas an independentshop (located in a storehouse in aseparate building from B & J) and totally unconnectedwith his brother's shop. Boyd Lee, when he signed the"letter of intent" on July 9 settling the strike, similarlysaid that his brother's shop and B & J had no connectionwith each other. On August 13, when Boyd signed theformal contract for B & J for the term beginning July 1,he told Bachofer he was not sure how long B & J wouldstay in business,and that that was due to financialtroubles. (Boyd, on that score, mentioned that he hadrecently been turned down by the bonding company on abid for a contract for work ina city outside the Salinaarea- work that is not in the Union's geographicjurisdiction or within the coverage of the contract with theUnion, since this contract covers plumbing and alliedwork in "Salina and vicinity.")The Onion, when it filed its grievances on September 5,pointed out that it had interveningly received informationshowing the interconnection of the two shops. Boydinsisted thatHagan was independent of B & J, eventhough the entire personnel of B & J in Salina was nowon Hagan's payroll, including Boyd Lee and M. J. Martinthemselves.The Union, on September 9, filed charges of violationof 8(a)(5) and(1),naming B & J and also Hagan. B & Jresponded by a letter sent by Boyd Lee on September It,cancelling the contract in its entirety. The ground statedwas that the employees of B & J who struck on July 1 didnot return to the job after the settlement of July 9. B & Jhad not theretofore made such a complaint, and if it hadhad any on that score, the established procedure was toinvoke the hiring 'hall provision of the contract byrequesting of the Union the help the employer needs.Boyd Lee admitted he never made such a request of theUnion, nor could he have wanted to, since to do so wouldbe the reverse of what Boyd testified he wanted toaccomplish by the establishment of Hagan, - to get B &J out from under the coverage of the contract with theUnion altogether.At all events, it is not seriously disputed that B & Jdisregarded its bargaining and its contract obligations, inviolation of Section 8(a)(5) and (1) of the Act.WhatRespondents seek to avoid is Hagan'sbeing held liable,along with B & J, for B & J's violations of Sections8(a)(5) and(1) of the Actand, particularly,being heldresponsible along with B & J for remedying the violations.2.Background: The prior attempt in 1967, through acompany called Blue Jay, to get B & J out of thecoverage of the then contractThe evidence abounds inadmissionsby Boyd Lee andbrother Charles Lee that a purpose, if indeed not the solepurpose,in establishing Hagan wasto remove B & J fromthe coverage of B & J's contract with the Union.This was not the first such effort by B & J. In 1967,during the life of B & J's 1966 contract with the Union, B& J turned over its Salina plumbingoperations to BlueJay Company, a newly formed partnership composed of B& J's principals, Boyd Lee and M. J. (Jay) Martin. B & Jchanged thenames on itstrucks from B & J to Blue Jay,and when the Union Qled a grievance based on B & J'sfailuretocomplywithvarious requirements of thecontract (i.e. the hourly rate, the requirement that thoseused in the plumbing work be journeymen plumbers orapprentices, and the use of the hiring hall provision), BoydLee claimed in 1967 in respect to Blue Jay as he was todo in 1968 in respect to Hagan, that this was a separatecompany and not involved in the collective-bargainingagreement. However, in 1967, unlike what was to happenin 1968, B & J accepted the grievance. It signed a paperacknowledging that it had violated the wage requirementsand the exclusive hiring hmlll provision.Itagreed that itwould "strictly adhere to the terms of the contract," andspecifically implemented the wage and exclusive hiringhall provisions of the contract.' B & J further vouchedthat "only regular fulltime qualified journeymen plumbersand registered apprentices will be permitted to do workwithin the jurisdiction of the [Union]" and further agreedthat "so long as the parties are obligated by this contractor any other contract between the parties, the Employerwill conduct all plumbing business through[B & J]."3. Identity of purpose of Hagan with that of Blue Jayand the claim that the means used made thedifference in resulta.The contract and its geographic coverage: TheSalina areaIthas been mentioned that the Union's geographicjurisdiction is the Salina area. The contract, the onesigned 1966, like the one signed 1968, states in thepreamble that "the Employer is engaged in Plumbing [andrelatedwork] throughout Salina and vicinity" and "thePartiesheretodesiretoestablishuniformworkingconditions for Journeymen and Apprentices." The pointhere is whatever plumbing and allied work B & J does inthe Salina area is covered by the contract with the Union.Boyd Lee testified that B & J had until recently (when itwent a cropper on its ventures outside Salina) engaged incommercial plumbing (i.e., bidding for bonded contractson commercial buildings) in cities outside the Salina area- which, as stated, involved work and personnel outsidethe concern of any contract with this union.b.Transfer of B & is Salina area plumbing assignifyingits intentionto get out of the contractaltogetherSo if B & J wanted to use some set-up, whether it beBlue Jay in 1967 or Hagan in 1968, in order to get out ofthe coverage of its contract with the Union, it meantturningover to such newly formed company its plumbingand allied work in Salina and vicinity, whatever thespecific character of such plumbing. In the instances ofboth Blue Jay and Hagan, Boyd Lee stressed that each'Under the contract of 1966(as in the one of 1968),the employerinforms the Union of the help it needs,and the Union refers the neededworker to the employer on the basis of the applicant's order in the hiringhall list.The list is based on the worker's fulfilling journeymen's andapprentices'qualifications.without relation to union membership. Theemployer retains the right to reject the applicant referred.In the papersigned to rectify B & J's aberrations via the Blue Jay route,B & J agreedthat in rejecting an applicant B & J would do so on reasonable groundsstated in writing. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas used to do "house" or "residential" plumbing, andthat it, B & J, wanted to get out of "house" plumbing. Atthe same time, Boyd made the point that he also wantedB & J to get out of the coverage of the contractaltogether,from which either of two things would follow:either that the only plumbing B & J had in the Salinaarea happened to be house plumbing or that the term,"houseplumbing"semanticallycoveredwhateverplumbing and allied work B & J had in Salina andvicinity or had held itself out to perform in the Salinaarea.The breadth of Boyd Lee's,i.e.,B& J's purpose, informing Hagan in 1968,and Blue Jay in 1967 came fromBoyd himself. He testified:TRIAL EXAMINER: To the extent that there wereemployees who would not be covered by the contract,you retained, B & J retained that work.THE WITNESS: Yes, Sir.TRIALEXAMINER:The only workthat was, that B &Jdidnot retain but assigned to Hagan was workinvolving employees that are covered by the agreement,is that correct?THE WITNESS' Yes, sir, which at the time thisassignment was made,there was no contract.This last referred to the interval between July 1, whenthe strike begin, and July 9, when it was settled. As BoydLee admitted, the terms of the contract to succeed the oneof 1966 were in active negotiation during the strike andthe new contract by its terms runs from the time that the1966 contract expired.'The 1968 contractis in allother respects a replica ofthe 1966 contract except in respect to the hourly wagerate.The "letter of intent" of July 9, settling the strikeshows that under the new contract there was to be anincreaseinthehourly rates over those in the 1966contract.This, apparently, was what the strike had beenabout, and the agreed increase in hourly rate is embodiedin the appropriate clause of the formal contract of 1968.Boyd Lee acknowledged that negotiations for the 1968contract continued after the 1966 contract expired. Hetestified:Q.And the reason for this was to avoid theobligations under the union contract that B & J hadsigned, isn't that correct?A. At that time, there was no contract.****TRIAL EXAMINER: And to avoid the obligation thatwas then the subject of negotiation for anothercontract?THE WITNESS: Right, it was under negotiation at thetimeB & J Plumbing Company had had it, theywanted to do no house plumbing at all.The inquiry then turned to whether Blue Jay andHagan had the same purpose. Boyd Lee testified'Q. In other words, Blue Jay was set up for the samereason Hagan Brothers were set up?A.No, sir. Blue Jay was set up at that time to beoperated in conjunction with B & J Plumbing CompanyThe preambleof the 1968contract has an additionalparagraph, whichrecalls the caveat in the paper signedin 1967in the wakeof the Blue Jayventure.The thirdand new paragraphof the preamble of the 1968 contractprovides:This agreementcovers all work done by the Employers (sic], hissuccessors, assigns,subcontractors on the job-site, and all work doneunder his direction and/or control directly or indirectly, and all workperformed in whole or inpart withhis equipmentor employeesas a nonunion branch of that company.Q. And nonunion was the main reason it was set up?A. That was the only reason Blue Jay was set up.Q. To avoid having to live up to obligations underthe union contract?*A. Yes, sir.Boyd's "No, sir" was belied by his specific admission ofthe purpose of forming Hagan:TRIAL EXAMINER: Then the purpose for formingHagan Brothers was to take over the work of B & Jthat was sought to be taken out of the contract with theunion.WITNESS' Yes, Sir.Boyd Lee was manifestly expressing a difference not inpurpose but in the means used: that Blue Jay was set upas a "nonunionbranch" of B & J, while Hagan was anindependent entity and not a "branch" of B & J.4.The functional relationship of Hagan to B & JIn view of the admitted purpose of Hagan as the meansof B & J's getting out of its contract with the Union, thedetails of the interconnection between B & J and Hagan,while perhaps not essential, are mentioned only because ofthe plethora of the evidence showing Hagan, was the"disguised continuance,"' of B & J.Boyd Lee, as his testimony indicates, thought B & Jhad accomplished through Hagan what B & J had notachieved through Blue Jay because it thought Hagan,unlike Blue Jay, was not a "branch" of B & J, and thatthis derived from the fact that Hagan was a corporateentity, had a president other than Boyd and Martin, andthatCharles owned 98 of Hagan's 100 shares of stock(while he and Martin owned 1 share apiece).In all other respects, however, Hagan was the replica ofB & J. It was not only set up to do the work of B & J,but it did so, and in connection with it, took over B & J'sentire Salina personnel (which included those engaged in B& J's plumbing work in Salina as well as the principals ofB & J and also the secretary or bookkeeper of B & J). Ittook over B & J's contracts, the amounts owing on workalready done and B & J's tools and equipment in thatwork. Further, as appears, the performance of the work iscontrolled by Boyd and Martin, the principals of B & J,and the bidding or estimating on new contracts is done bythem and not Charles.The paper signed on June 28 by Boyd and Charlesrespectively for B & J and Hagan provided:Due to the problems involved in continuing theresidential plumbing trade B & J Plumbing and HaganBros. enter into the following agreement, Hagan Bros.is to receive from B & J Plumbing all of their currentcontracts, receivables, tools and what inventory is atpresent in stock pertaining to the housing business.In return for the foregoing items Hagan Bros. agreesto assume the current liabilities for housing accounts atSalina Supply Company for the months of May andJune and to finish all houses started by B & JPlumbing and to maintain all houses previously finish[sic] for a period not to exceed one year.Boyd Lee and W.J. Martin are to receive one shareof stock in Hagan Bros. to insure that the maintainence'Southport Petroleum Company v N.L.R B.,315 U.S.100, 106. B & J PLUMBING, INC.297(sic)termsand the aforementioned liabilities areproperly paid.This agreement entered into on the 28th day of June,1968, shall become binding on all parties at 12 PM,June 30, 1968.Hagan Bros.by /s/ Charles Leeby /s/ Boyd LeeB & J Plumbing, Inc.by /s/ Boyd Lee by /s/Boyd LeeThe accounts due on the tools and equipment came outof the amounts due on the work, so that the receipts inexcess of the accounts due went to Hagan. The questionis,what was B & J getting for what it was giving Hagan?Charles testified thequid pro quowas Hagan's warrantingtheperformanceon the work. But the warrantedperformance was achievable only through the principals ofB & J. A prerequisite for opening and conducting aplumbing shop in Salina is that it have a licensed masterplumber. The master plumber passes on the product forwhich the customer is to be billed. Charles, although he isa journeyman plumber, is not a master plumber. (He hadwell before there was a Hagan applied to be one withoutsuccess, and so far as appears, he never tried again.) Thelicensedmaster plumber of Hagan is the licensed masterplumber also of B & J - Boyd Lee. It was not disputedthat there had been no prior instance in Salina where thelicensedmaster plumber of a plumbing shop is other thanan owner,and in any event where the licensed masterplumber is other than attached exclusively to only oneshop. So the very thing that B & J was supposed to begetting in exchangefor what itwas givingup was the verything that B & J too was providing, the licensed masterplumber's imprimatur on the work done.Then, there was the matter of how Hagan submits bidsfor future work, i.e. for new contracts. Charles testified hewas hazy on the quantity and the amount of Hagan's newcontracts, but the one who had the information was his"estimator."Hagan's estimator,Charles testified,was hisbrother Boyd. He later qualified this by indicating that M.J.Martin too did some estimating. Boyd testified that heandMartin were the estimators for Hagan as they hadbeen for B & J. (Boyd suggested that Charles does some"light"estimating,despite Charles'own admission that hedoes none, but that suggestion of Boyd petered out on itsown in any event.) So the very capacities of Hagan to bidon new contracts,i.e., to evaluate a bid on the work to becharged in the light of the expenses of the business, bothcurrent and prospective, hinge on the very persons whoperformed the crucial work for B & J - Boyd Lee andM. J. Martin.Then what accounted for Charles' receiving nearly allof the capital stock ofHagan?Charles prefaced hisexplanation with a belittlement of the significance of thecapital stock- that it did not mean much, since Haganhas no dividends and the three of them, Charles, BoydandMartin, receive $200 a week from Hagan whichindicates that that is their yield above the expenses. Atany rate, as to how Charles came to be the owner of thecapital stock, the evidence was as follows: Boyd testifiedthat to form a corporation the State requires a capitalinvestment of $1,000. Charles and Boyd testified thatCharles met that requirement by depositing$1,000 in thebank in the name of Hagan, and that he, Charles,deposited that $1,000 in the bank in cash. Charles had apersonal checking account in the bank of $250. He stilldoes.None of this $250 was touched when Charlesdeposited the $1,000 as the requisite capital investment ofHagan.Charles testified that the $1,000 came from acookie jar at his home, where he had accumulated F#me$1,300 over several years. Asked why he had not put it insavings,where it would draw interest, Charles replied,"Some people have a thing about things like that, it is theway I felt about it. I can save easier that way." As to theremainder of the cookie jar's contents, Charles testified hebought a "camper" with it. Asked how the attorneys whodrafted the incorporation papers were paid, that too camein part from the cookie jar and in part from the $1,000capital investment deposited in the Hagan name. At anyrate, the cookie jar since then has been an empty one.Every reasonable inference is that even the $1,000 used inHagan's capital investment had the same sourceas all elsethat wasused insetting up Hagan's - the resources of B& J.The explanation as to why Hagan was chosen to do B& J's work was, in essence, as Boyd and Charles testified,that the contract, under its "working rules," forbade the"employer" (i.e.,Boyd and Martin) from performingemployees' duties, except "emergency work," whereaswithout a union contract all of them could performregular employees' duties. And so as Charles testified:Q.All three of you got together and formed thecorporation called Hagan Brothers, Inc., so all three ofyou could make some money, is that right?A. Yes sir.Q.And that they would go back in the housebusiness with you under the name of Hagan Brothers, isthat what you are trying to tell me?A. Yes, sir, that is what it really amounts to.Boyd Lee testified:TRIAL EXAMINER: To what extent does Charles Lee,doeshis work differ from the work he did with B & J,aside from the fact heisnamed aspresident and so on,really his actual work, does it consist of the same workthat he did with B & J?THE WITNESS: His work is quite similar. He hadworked for B & J in a supervisory capacity on jobs.TRIALEXAMINER:His day-to-day form of operatinghis business is just about the same now as it was underB&J?THE WITNESS: Yes, sir except now he has got thetotal responsibility.TRIAL EXAMINER: Let us say he worries more but hedoes the same work.THE WITNESS: Approximately yes, sir.TheextentofCharles'comprehensionoftheresponsibilitiesofHagan,as distinguishedfrom Boyd's,already appears. On other matters Charles was correctedby Boyd as to the following. He testified Hagan's officersincluded himself as president and Boyd as vice-president.Boyd testified the vice-president was Martin and he wasnot an officer. Even the $200 a week that Charles testifiedthat he, his brother, and Martin received from Hagan didnot accord with Boyd'sversion.Boyd, speaking forhimself, testified it was $150 a week and $50 for expenses,"for tax purposes."The brothers gave other testimony to suggest thatCharles, in addition to the above-described motive, hadanothermotive of his owninestablishingHagan- 298DECISIONSOF NATIONALLABOR RELATIONS BOARDnamely to be in business for himself. This need hardlydetain us.Charles testified that inMarch 1968, he tookthefirststeptowardhavinghisown business bypurchasing motor vehicles from B & J in contemplation ofsome day being an excavator. He never in fact embarkedon that venture and continued on B & J's payroll until thesigningof the B & J-Hagan paper of June 28. Thepurported transaction in March is expressed in a paper inwhich the installments on the payments owed by CharlesLee to B & J are substantially met by the rental that B &J agreed to pay on one of these vehicles (a tractor) thatCharles rented back to B & J. So far as appears, Charlesdid not apply for certification of title for the vehicles untilJuly,which is after Hagan was formed. So the fairinference is that this purported transaction of March wasretrospectively conceived in July to give verisimilitude tothe claim that Charles had for some time past wanted togo into the business for himself, albeit as an excavatingcompany, and that that aspiration was realized by theformation of Hagan, albeit as a plumbing company. Tosimilar effect is the testimony of Charles that he boughtnew trucks well before Hagan was formed, one in Apriland the other in June. He testified that for the truck hebought in April he made a down payment of $1,000. Hetestified that that $1,000 came not from the cookie jar butfrom $1,000 B & J gave him as a bonus on a job he hadsupervised.He did not think it extraordinary to receivethis handsome emolument from B & J, despite B & J'sown financial troubles to which he testified, or to investinginan operation which had not yet been formed, whetherthe ultimate venture be excavating or plumbing. Therewas also the matter of how on June 28, when Hagan wasconceived and the Hagan-B & J paper signed, B & Jcould have become the warrantor of the performance of B& J's contracts, when the customers of B & J had not yetagreed to the assignment of B & J's contracts to Hagan.Charlesexplainedthatabout2weeks earlier,heapproached these customers on his own because he hadheard B & J was in difficulty and they okayed his newcompany's being the warrantor for performance of B &J's contracts- though the customers signed no papers,no new company existed, and none was conceived untilJune 28, when he, his brother and Jay Martin thought ofit together.'C. ConclusionsSince, as admitted, a purpose in forming Hagan was totake B & J from out of the coverage of its contract withthe Union (both the one expiring on June 30 and the oneunder negotiation for the term to commence the day afterJune 30), and Hagan was itself a participant in thatpurpose, it would follow that they are both jointly liableforB & J's violations of its obligation to bargaincollectively with the Union and of its obligation to abideby the contract terms. This conclusion is reinforced by thecombination of facts indicating that Hagan was a facadefor B & J itself. Hagan acquired the entire personnel of B& J in Salina, its contracts on uncompleted work, theaccounts receivable on work performed, and the tools andequipment for the work. The performance of the work andthe bids on contract for future work are controlled by the'Charles added a piquant touch in explaining what inspired the namesused.The Blue Jayof 1967stoodforBoyd Leeand Jay Martin. TheHagan of 1968 stood for a known and admired characterin a TV western.The brothers Lee, as did Jay Martin, were intrigued by the Hagandesignation and used it to symbolize the Lee brothers.principals of B & J. B & J's functional role in Hagan'soperationswould supersede whatever power inhered inCharles Lee's title as president of Hagan or his status asowner of its capital stock, assuming even the genuiness ofhis role.That these items hadno genuinereality ismanifest from the fact that Boyd Lee, president of B & J,called every shot in the formation and establishment ofHagan from its inception. Even the $1,000 capitalinvestment which was supposed to be the basis on whichCharles Lee owned the stock of Hagan is not rationallyaccounted for by the cookie jar as distinguished from theinference to be drawn from the fact that B & J was thesource of Charles' bounty as it was the source of Hagan'sbounty. This is in fact to say that Hagan is the alter egoof B & J." But one need not go that far in concluding thatHagan shares the liability of B & J for violating thebargaining, as well as the contract, obligation with theUnion. Boyd Lee's characterization of the 1967-formedBlue Jay Company as a "branch" of B & J is alsoapplicable to the 1968-formed Hagan." Yet even if onewere to conclude that Hagan was a separate company,then at the very least Hagan, as the inheritor of B & J'stotal personnel and the performer, present and future, ofallof the work embraced by B & J's contract with theUnion is B & J's successor," and since it was a consciousinstrument used in B & J's violation of its bargainingobligation and of the contract, Hagan was a co-participantwithB & J in the violations. Additionally, Hagan,throughCharles Lee, and B & J through Boyd Lee,misrepresented to union business manager Wachofer thenature of the relationship between the old and the newcorporations, thereby violating the obligation of theemployer to notify the bargaining agent concerningchanges in the mode of operation of the business affectingthe employees.It is found that B & J violated Section 8(a)(5) and (1),and that Respondent Hagan is a co-participant with B &J in said violations.IV. THE REMEDYItwillbe recommended that Respondents cease anddesist from the violations found and take the requisiteaction to remedy them. What is called for under the factshere existing is that B & J and Hagan cease and desistfrom dishonoring the contract and its provisions, andaffirmatively bargain with the Union as the representativeof the employeesengaged inthework covered by thecontract and to honor and comply with its terms.' 2This remedial action is especially called for here, sinceB & J for such plumbing operations as are performed inSalina is now performed in the name of Hagan. Boyd Leetestified that B & J's other operations, i.e., those outsideSalina, have ceased (assertedly because of inability toobtain performance bonds on bids). However, B & J'sexistence as a corporate entity has been retained, and,according to Boyd Lee will continue. It is thus appropriateto name B & J and Hagan in the order, as jointly'Jenksd/b/a Glendora Plumbing,172NLRB No 197;CharlesT.Reynolds,Sr, d/b/a CharlesT Reynolds Box Company.139 NLRB 519"N L R.Bv. Jordan BusCompany,supra,fn. 4"Randolph Rubber Company,Inc.,152 NLRB 496, 499,Maintenance,Incorporated,148 NLRB 1299, 1301."Cf.N.L.R.B. v. Strong.393 U.S. 357,enfg. 152 NLRB9; Jenks d/b/aGlendora Plumbing.supra,fn. 9 See alsoHackney Iron& Steel Co,167NLRB No. 84,as remanded inInternational Chemical Workers Union v.N.L R.B.395 F 2d 639 (C.A.D.C ). B & J PLUMBING, INC.299responsible for its provisions."On the findings above and on the entire record,Istatethe following:CONCLUSIONS OF LAW1.Respondents,B & J Plumbing,Inc.,andHaganBrothers,Inc., are a single employer engaged in plumbingin Salina and vicinity,Hagan being either the alter ego ofB & J or a branch of B & J's enterprise.2.The employees used by said Respondents inconnection with said plumbing and allied work in Salinaor vicinity are an appropriate unit for the purpose ofcollectivebargaining.3.The Union is the exclusive collective bargainingrepresentative of said employees within the meaning of theAct.4.Respondents have failed and refused to bargaincollectivelywith the Unionas the said bargaining agentand have failed and refused to abide by the contractsignedby B & JPlumbing,Inc., and have repudiated saidcontract,thereby engaging in unfair labor practices withinthemeaningof 8(a)(5) and (1) of the Act, affectingcommerce within themeaningof Section 2(6) and (7) ofthe Act.On the findings and conclusions above and on the entirerecord,theundersigned hereby recommends that theBoard issue the following"Appendix."' ° Copies ofsaidnotice on a form providedby the Regional Director of Region 17, after being dulysignedby Respondents' representatives shall be posted bythem immediately upon receipt thereof and be maintainedby them for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced or coveredby any othermaterial.(c)Notify said Regional Director, in writing, within 20days from the date of receipt of this Decision, what stepsRespondents have taken to comply therewith.""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words, "theRecommendedOrder of aTrial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"a Decree of the United StatesCourt ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifysaid Regional Director, inwriting,within10days from the dateof this Order,what stepsRespondents have taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESORDERB & J Plumbing,Inc. and Hagan Brothers,Inc., theirofficers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Refusing on request, to bargain collectively with,and in good faith, with the Union as the exclusivebargainingrepresentativeof the unit of employeesemployedbyRespondents,oreitherof them, inconnection with plumbing and allied work in Salina andvicinity, or to notify the Union, as such representative, ofany changes in the mode or structure of operationsaffecting the employees in said unit.(b) Refusing to abide by the terms and provisions of thecollective-bargainingagreementexecutedbetweenRespondent B & J Plumbing,Inc. and the Union.(c) In any like or related manner interfering with,restraining,or coercing its employees in the exercise ofrights guaranteed to them by Section7 of the Act.2.Take the following affirmative action which it ishereby found will effectuate the policies of the Act:(a) Upon request,recognize and bargainwith the Unionas exclusive representative of all the employees in saidunit with respect to rates of pay, wages, hours of work,and other conditions of employment and sign suchagreement as may be reached - consistently,howeverwith the additional requirement that Respondents honorand comply with the said contract executed between B &J Plumbing,Inc. and the Union.(b)Post in the place of business of Respondents inSalina,Kansas, copies of the notice attached hereto as"An added elementinHagan's own obligationis theprovision under thethirdparagraphof the preamble of the 1968 contract(supra,In. 6), whichembraces all work done by the employer, "his successorand assigns andallwork under his direction and/or control," or performance in whole orin part with the employer's "equipment or employees."Boyd Lee complains that compliance with the contract would befinancially difficult. That, however, does not abrogate a contract obligationor its terms.Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain and, on request, willbargain collectively in good faith with Local Union no.249,UnitedAssociationofJourneymenandApprentices of the Plumbing and Pipefitting Industry oftheUnitedStatesandCanada,AFL-CIO, as theexclusiverepresentativeof the unit of employeesemployed by B & J Plumbing, Inc., and/or HaganBrothers,Inc., in plumbing and related operations inSalinaand vicinity, in respect to hours,wages,conditions of work, grievance or disputes, and sign suchagreement as may be reached, and further;WE WILL honor and comply with the terms of thecontract signed by B & J Plumbing, Inc., with the saidUnion on August 13, 1968, for the 2-year termbeginningJuly 1, 1968,and endingJune 30, 1970;WE WILL NOT in any other like or related mannerinterferewith, restrain, or coerce employees in theexercise of the rights guaranteed by the National LaborRelations Act.B & J PLUMBING, INC.(Employer)DatedBy(Title)(Representative)DatedHAGAN BROTHERS, INC.(Employer)By(Title)(Representative)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf employees have any question concerning this noticeEastTwelfthStreet,KansasCity,Missouri64106,or compliance with its provisions they may communicateTelephone816-374-5282.directly with the Board'sOffice,610 Federal Building, 601